Citation Nr: 0715890	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a hearing before the undersigned in 
San Antonio, Texas, in May 2006. 

In a December 2006 decision, the Board reopened the veteran's 
claim for entitlement to service connection for the residuals 
of frostbite of the feet and remanded this issue for further 
development.


FINDING OF FACT

Current residuals of in-service frostbite of the feet have 
not been demonstrated.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004); 38 C.F.R. § 3.159(b).

In a November 2002 letter the RO advised the veteran of the 
evidence needed to substantiate the claim.  August 2004 and 
December 2006 VCAA letters satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

The August 2004 letter if missing evidence was in his 
possession he should send it to VA.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The December 2006 letter also contained notice as to the 
elements required by Dingess.

There was a timing deficiency with some of the notice, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Per the December 2006 remand, the veteran underwent a VA 
examination in January 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's entrance examination in August 1959 was 
unremarkable.  In November 1959, the veteran was treated for 
complaints of being cold.  The veteran's July 1961 separation 
examination was unremarkable.

In a claim for benefits received in January 1976, the veteran 
reported a history of poor circulation in both feet that had 
begun in approximately November 1959.

In March 1976, the veteran underwent a VA examination related 
to his complaints of poor circulation of his blood and both 
feet related to his claimed history of frostbite.  The 
veteran reported that he believed that he had frostbite on 
one occasion while in the service at Fort Riley in 1959.  He 
stated that he had a numb feeling in his legs at night.  The 
diagnosis was a questionable history of frostbite.  
Peripheral vascular disease was not found.

In an October 2002 letter, Dr. Miguel Vazquez stated that the 
veteran recently began having symptoms of tingling and 
parasthesias to his feet.  Dr. Vazquez noted that the veteran 
did have a history of frostbite in the military and in the 
absence of finding other causes for symptoms of neuropathy, 
it may well be that this was a late effect of the frostbite 
suffered.

In a September 2004 letter, David Peters, a chiropractor, 
stated that the veteran presented with complaints of cold 
feet and muscle spasms in his feet.

In an October 2004 letter, Dr. Roger Moczygemba stated that 
in September 2004, the veteran presented to him with 
complaints of poor circulation in his feet.  The veteran 
related this to a history of frostbite in the military in 
1959.  On examination, the veteran had no skin ecchymosis or 
deformity.  His peripheral pulses were within normal limits.  
Motor testing revealed strength that was 5/5.  Venous Doppler 
studies revealed no evidence of deep venous thrombosis.  The 
assessment was a history of frostbite.

In April 2006, the veteran presented to Dr. Salvador Baylan 
with complaints of back pain.  Dr. Baylan noted that the 
veteran had pain in his foot, neck and lower back.  He stated 
that the veteran's pain in his foot was related to a history 
of a previous frost bite while he was in the service.

In a May 2006 letter, Dr. Baylan stated that the veteran had 
frost bite of the feet while in service.  He wrote that the 
purpose of the statement was to document that the veteran had 
had pain since contracting frost bite.

At his May 2006 hearing, the veteran stated that in 1959 he 
suffered frostbite while stationed at Fort Riley.  He 
reported that he had no further symptoms in service or for 
one to three years immediately after service.  Between 1964 
and 1973, he had resided in Wisconsin, where he had worked 
indoors, but sometimes walked to work.  He currently 
complained of foot numbness and cramping.

In January 2007, the veteran underwent a VA examination.  The 
veteran reported being exposed to cold snow in 1959 at Fort 
Riley which resulted in his feet becoming numb and painful.  
He reported that he currently had cramps in the middle of the 
calf of his leg that were severe enough to force him out of 
bed at night and walk around to relieve the spasm in the 
muscle.  His feet also stayed cold.

The veteran reported current Raynaud's phenomenon, vertigo 
and fungus infections of the big toes.  The veteran did have 
cold feet that were colder during the winter.  On examination 
there was no evidence of Raynaud's phenomena.  The color of 
the feet was normal, but they were cold.  The examiner noted 
that there was no evidence of frostbite at the time of 
discharge and no evidence of frostbite sequela at the time of 
discharge.  The veteran had minimal signs of cold feet at the 
present time.  The examiner concluded that there was no 
relation between the cold feet syndrome of the leg and the 
leg cramp syndrome at the present time to frostbite in the 
service.  The present symptoms were due to primarily muscle 
cramps in the calves of his muscles and feet without true 
frostbite residual.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability he has variously diagnosed 
disabilities involving the feet.

The element of an in-service injury is also satisfied as the 
veteran was treated for a cold injury in November 1959.

The remaining question is whether the current residuals of 
frostbite of the feet are the result of an injury or 
disability while in service.  As noted, there are conflicting 
medical opinions on this question.

Dr. Vazquez's letter suggests a link between the history of 
frostbite in the military and current neuropathy, however, 
there have been no subsequent finding of neuropathy involving 
the feet.  Dr. Moczygemba reported normal motor testing and 
Doctor Baylan reported 4/5 motor strength.  The VA examiner 
also reported no neurologic impairment with normal reflexes, 
and no numbness on pinprick testing, notwithstanding the 
veteran's subjective complaints.  Inasmuch as current 
neuropathy has not been demonstrated, Dr. Vazquez's opinion 
cannot serve as the basis for linking the in-service 
frostbite to a current disability.

Dr. Dr. Baylan stated that the veteran's current foot pain in 
his was related to in-service frostbite, but this opinion was 
apparently premised on the erroneous assumption that the 
veteran had experienced foot pain since the episode of 
frostbite in service.  Although the veteran has at times 
reported a continuity of foot pain since the episode of frost 
bite in service, his testimony under oath was that there was 
no such continuity.  His fairly detailed testimony under oath 
is more probative than the relatively vague statements made 
when he was not under oath.

Because Dr. Baylan's opinion was based on an inaccurate 
history, it is of little, if any, probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994).

The January 2007 VA examination was the product of an 
accurate history.  The examination report was detailed, it 
included consideration of the history and symptoms reported 
by the veteran, and the opinion was accompanied by a 
rationale.  The examiner reviewed the available records, and 
provided a more detailed opinion than both Dr. Vazquez and 
Dr. Baylan.  The VA examiner also addressed the timing of the 
veteran's symptoms and provided a more thorough rationale for 
his conclusions.  For these reasons the Board finds the 
January 2007 VA examiner's opinion to be the most probative.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board also notes that the veteran's contentions regarding 
the cause of his current disability.  As a lay person, 
however, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for residuals of 
frostbite of the feet.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, supra.



ORDER

Entitlement to service connection for the residuals of 
frostbite of the feet is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


